DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because ref. # 16 in Fig. 2 is described in the specification as “transporter” but is pointing at developing device 204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image density adjuster”, “an operator”, and “informer” in claims 1, and 3–5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajo et al. (JP 2015114486), hereinafter referred to as Tajo, in view of Shinjo (JP 2017065131).
Regarding claim 1, Tajo teaches, “An image forming apparatus comprising: a transporter (Fig. 1, ref. # 8) that transports a recording medium (S) through a conveyance path; an image former (2a, 2b, 2c, 3, 4, 9) that forms an image on the recording medium based on image data; a reflective optical sensor (12) for image density adjustment; an image density adjuster (w/controller and comparison to pre-defined target values; see translation, p. 3, ll. 8–27 & p. 6, ll. 33–39) that adjusts image density based on detection result of the reflective optical sensor; and a controller (not shown), wherein the image former includes: a photoreceptor (2a); a charger (2b) that charges the photoreceptor in contact with the photoreceptor; an exposer (3) that forms an electrostatic latent image on the photoreceptor; a developer (2c) that supplies toner to the photoreceptor to form a toner image corresponding to the electrostatic latent image; a transferer (4) that transfers the toner image to the recording medium; and a fuser (9) that heat-fixes the toner image on the recording medium by a fusing roller, the reflective optical sensor (12) is provided opposite to the photoreceptor across the conveyance path so as to irradiate with light, during image density adjustment, the controller controls the charger, the exposer, and the developer to form a predetermined patch toner image on the photoreceptor, controls the reflective optical sensor to irradiate the patch toner image with light, and control the image density adjuster to adjust image density based on reflected light from the patch toner image (p. 3, ll. 8–27 & p. 6, ll. 33–39).” 
Tajo does not appear to teach, “the reflective optical sensor is provided…a position away from a center line of the paper sheet conveyance path by a predetermined distance in a main scanning direction; during image forming, the controller controls the transporter and the reflective optical sensor to cause the reflective optical sensor to emit light on timing that a predetermined leading edge area of the recording area passes, and decides based on reflected light therefrom whether a width in the main scanning direction of the recording medium is longer than a predetermined reference length; wherein when the controller decides that an image size based on the image data does not correspond to the width in the main scanning direction of the recording medium decided based on the detection result of the reflective optical sensor, the controller causes the image former to interrupt image formation.” However, Shinjo teaches the deficiencies of Tajo (claim 1: p. 3, ll. 15–21 & p. 5, ll. 43–53, Fig. 1, ref. # 17 & Fig. 8; claim 2: p. 4, last line – p. 5, ln. 4, adjustment of the image is interpreted as the claimed “interrupt[ing]”). It would have been obvious to one skilled in the art at the time of filing to modify Tajo’s invention to include the reflective optical sensor is provided…a position away from a center line of the paper sheet conveyance path by a predetermined distance in a main scanning direction; during image forming, the controller controls the transporter and the reflective optical sensor to cause the reflective optical sensor to emit light on timing that a predetermined leading edge area of the recording area passes, and decides based on reflected light therefrom whether a width in the main scanning direction of the recording medium is longer than a predetermined reference length; wherein when the controller decides that an image size based on the image data does not correspond to the width in the main scanning direction of the recording medium decided based on the detection result of the reflective optical sensor, the controller causes the image former to interrupt image formation.
The ordinary artisan would have been motivated to modify Tajo’s invention for at least the purpose of reducing the number of machine parts by combining sensor functionality, allowing a single sensor to perform multiple operations which further reduces complexities of manufacturing, machine size and costs. Furthermore, appropriate sheet size can be used for printing, which will eliminate waste of printing materials (see background-art section of Shinjo).
Allowable Subject Matter
Claims 3–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3 and 5, the prior art does not teach or suggest the claimed, “when the controller decides that a size of the recording medium set by the user does not correspond to the width in the main scanning direction of the recording medium decided based on the detection result of the reflective optical sensor, the controller causes the image former to interrupt, image formation.”
Regarding claim 4, the prior art does not teach or suggest the claimed, “when the controller decides that a size of the recording medium set by the user does not corresponds to the width in the main scanning direction of the recording medium decided based on the detection result of the reflective optical sensor, the controller causes the informer to inform a message to prompt confirmation of a size of the recording medium.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming devices with toner density detection and recording material detection capabilities, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852